DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is in response to the Applicant Remarks filed on 10/09/2020.
Claims 1 – 6 are pending for consideration.

Information Disclosure Statement
The information disclosure statements (IDS) dated 01/22/2020 and 07/09/2020 have been received and considered.

Response to Arguments
Applicant's arguments filed on 10/09/2020 have been fully considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Savanah et al. (US 2019/0163883 A1) (hereafter Savanah) and in view of Kurani et al. (US 10298396) (hereafter Kurani).

Regarding claim 1 Savanah teaches: A method of establishing user identity, the method comprising the steps of: forwarding verification data from a user to a server (Savanah in Para. [0014] discloses “The invention may provide a computer-implemented control and verification method/system.”); creating a cryptographic hash of the verification data (Examiner note: the verification data comprise license, as stated on p.2, in 2d paragraph; a hash value is generated by a cryptographic process, therefore a cryptographic hash is met by a hash) (Savanah in Para. [0073] discloses “the identifier of the licence may comprise a cryptographic hash of the contents of the licence.”); [returning a package of the verification data to the user without retaining the verification data on the server] and subsequently, using that package to confirm the identity of the user by reference to the cryptographic hash (Examiner note: a hash value is generated by a cryptographic process, therefore a cryptographic hash is met by a hash) (Savanah in Para. [0083] discloses “The additional information may further comprise a device identifier of a device associated with the first node 3, second node 7, first user 23 or second user 24…the device identifier may comprise a hash value”).
Savanah fails to explicitly teach: returning a package of the verification data to the user without retaining the verification data on the server
Kurani from the analogous technical field teaches: returning a package of the verification data to the user without retaining the verification data on the server (Examiner note: returning to the user is met by returning to the entity which communicates directly with users) (Kurani, in col. 4, ll. 6 – 8 discloses “Upon receiving approval from the individual, the identity verification computing system may return an identity verification message to the entity.” Kurani, in col. 4, ll. 19 – 23 discloses “The identity verification computing system 104 and the entity computing system 106 may each include a computer system (e.g., one or more servers each with one or more processing circuits), each including a processor and memory.” Kurani, in col. 4, ll. 13 – 15 discloses “The individual 102, the identity verification computing system 104, and the entity computing system 106 may communicate directly”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Savanah, in view of the teaching of Kurani which discloses returning procedure of the verification data upon completion the verification in order to better organize verification process (Kurani, [col.4, ll. 6 – 8, col.4, ll. 19 – 23]).

Regarding claim 2 Savanah teaches: The method according to claim 1, wherein the cryptographic hash is recorded in a distributed ledger (Savanah in Para. [0036] discloses “The present disclosure generally relates to methods and systems for utilising a distributed hash table and a peer-to-peer (P2P) distributed ledger, such as the Bitcoin blockchain”. Savanah in Para. [0065] discloses “The method 100 also includes determining 150 a metadata (M) that is based on the second hash value (H2) for inclusion on the peer-to-peer distributed ledger 14.”).

Regarding claim 3 Savanah teaches: The method according to claim 2, wherein the distributed ledger is a blockchain (Savanah in Para. [0044] discloses “As is well known in the art, the blockchain is a transaction type ledger of database where storage capacity is distributed across networked nodes”). 

Regarding claim 4 Savanah teaches: The method according to claim 2, wherein the distributed ledger is a distributed hash table (Savanah in Para. [0044] discloses “The method may comprise using a distributed hash table and a peer-to-peer distributed ledger (blockchain).”).

Regarding claim 5, claim 5 discloses a system that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 5 and rejected for the same reasons.

Regarding claim 6, claim 6 dependent on claim 5 discloses a system that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 6 and rejected for the same reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VLADIMIR I GAVRILENKO/Examiner, Art Unit 2431                      

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431